Exhibit 99.4 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS As described more fully in Note 2 to these unaudited pro forma condensed combined financial statements, on June 1, 2013, we completed the Acquisition Agreement with Aurizon pursuant to which we acquired all of the issued and outstanding common shares of Aurizon for consideration valued at CAD$4.47 per share ("the Acquisition"). On April 12, 2013, we completed an offering of $500 million in aggregate principal amount of our senior notes due May 1, 2021 (the “ notes
